Citation Nr: 1752509	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1978 and January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In December 2016, the Veteran submitted April 2014 VA treatment records and employment personnel records, and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2017).  In this regard, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, and the record reflects that a portion of additional evidence was submitted by the Veteran; however, the April 2014 VA treatment records are considered to have been developed by VA.  Nonetheless, as noted above, the Veteran also waived review by the AOJ of the additional evidence.  Thus, Board may proceed with appellate review.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, although the evidence reflects the Veteran's TBI disability may have interfered with his employment, in December 2016 testimony, the Veteran explicitly stated a TDIU claim was not raised and he reported he was currently employed in an administrative position.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's appeal of the initial rating assigned for his TBI, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C. § 5103A (d) (West 2012); 38 C.F.R. § 3.159 (c)(4) (2017); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent residuals of traumatic brain injury disability benefits questionnaire was obtained in August 2013.  However, in December 2016 testimony, the Veteran, in part, reported being issued a global positioning system device and a smart device by his doctor to be able to locate where he was, and to assist with navigation, symptoms which were not noted in the August 2013 disability benefits questionnaire.  Thus, as the severity of the Veteran's TBI disability may have worsened, a new VA examination for the claim is warranted.

Additionally, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  In this regard, in December 2016 testimony, the Veteran, in part, reported he was granted disability benefits from SSA, for at least a portion of the appeal period.  The Veteran's SSA records are not associated with the record nor does the record reflect an attempt has been made to obtain any such records with regard to disability benefits.  The Board finds there is a reasonable possibility that the Veteran's SSA records may be relevant to the Veteran's appeal of the initial rating assigned for his TBI disability as he indicated a claim was predicated, in part, on cognitive problems.  Thus, upon remand, an attempt should be made to obtain any SSA disability benefits records.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).

Finally, updated VA treatment records should be obtained as the Veteran in December 2016 testimony, reported continuing treatment for TBI from the VA Northern California Health Care System.  The most recent VA treatment records, obtained by VA, associated with the record within Virtual VA, from the McClellan Community Based Outpatient Clinic, part of the VA Northern California Health Care System, are dated in November 2013, and as noted above, the record also reflects, in December 2016, the Veteran submitted VA treatment records dated in April 2014.  Thus, on remand, updated VA treatment records from the VA Northern California Health Care System, from November 2013 (excluding the April 2014 VA treatment records submitted by the Veteran), should be obtained and associated with the claims file.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the VA Northern California Health Care System, from November 2013 (excluding the April 2014 VA treatment records submitted by the Veteran) to date, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity, and to document any functional impairment, of his service-connected TBI, present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

